Per Curiam. The appellant Dewayne Maxie filed a pro se petition for writ of mandamus and declaratory judgment against the members of the Arkansas Board of Pardons and Parole, alleging that the parole board was wrong to require that he should serve his term of parole under a plan whereby he would live outside Arkansas. The petition was denied, and appellant has lodged the record in this court on appeal. He tendered a brief and now asks that the Office of the Attorney General be compelled to duplicate the brief at public expense.  A petition challenging a condition of parole is a civil action. See Virgin v. Lockhart, 288 Ark. 92, 702 S.W.2d 9 (1986). There is no right under our rules or any constitutional provision to have a brief in a civil case duplicated at public expense. Nevertheless, in those cases where the indigent appellant is able to make a substantial showing on proper motion that he is entitled to relief and that he cannot provide this court with a sufficient number of copies of the appellant’s brief, we will request the Attorney General to duplicate the brief tendered by the appellant. As with indigent appellants in criminal cases under our Rule 4-3 (i), the appellant must submit one double-spaced typewritten copy of the brief to the Attorney General and one to the Clerk of this court not later than the due date of the brief. In such instances, the time for the filing of the Attorney’s General’s brief will be extended by five days.  The instant motion is denied because the appellant states only that the Department of Correction has declined to allow incarcerated persons access to a copying machine. He makes no statement in the motion as to the merit of the appeal and thus has failed to make the substantial showing of merit required before this court will request that the Attorney General duplicate the brief. Motion denied.